Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 18, 2014

                                    No. 04-14-00101-CR

                                    The State of TEXAS,
                                         Appellant

                                              v.

                                   Irma Claudio GARCIA,
                                          Appellee

                 From the 144th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR8677
                  The Honorable Andrew Wyatt Carruthers, Judge Presiding


                                       ORDER

       The Appellee’s motion for extension of time to file the brief is GRANTED. Time is
extended to July 18, 2014.


                                                   _________________________________
                                                   Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of June, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court